Bigelow, J.
The conversation of the defendant with Walsh, Sen., prior to the making of the false pretences charged in the indictment was admissible as showing the cmimus with which the defendant acted in consummating the alleged fraudulent transaction. It was in the nature of a confession or admission, and although it did not tend directly to prove the false pretences charged, yet it related to the subject matter about which the false pretences were subsequently made by the defendant. It was in fact the inducement or prelude to the fraudulent transaction, and part of the res gestee, which led to the criminal act.
It is not necessary to determine whether the ruling, permitting the deed to be read in evidence without the testimony of the subscribing witness, was correct or not. There is authority for the position that, when a deed or instrument in writing is intro*123duced in evidence collaterally or incidentally, in proceedings between persons not parties to it, and when it is not offered as part of a chain of title, it is not necessary to prove it by the evidence of the subscribing witness. See Curtis v. Belknap, 21 Verm. 433. In the present case, howevei, the ruling on ttijs point became wholly immaterial, because the subscribing witness was actually called at a subsequent stage of the trial, and testified to all the circumstances attending the execution of the deed. The defendant therefore had ample opportunity to examine him on the subject. Exceptions overruled.